Citation Nr: 1411303	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran has Recognized Guerilla Service from March to November 1945.  He died in September 2005 at age 90.  The appellant is seeking benefits as his surviving spouse.

In April 2009, the appellant was informed that her appeal was denied due to lack of required documentation.  However, she submitted new evidence, including the required documentation, within one year.  Accordingly, this determination did not become final.


FINDINGS OF FACT

1.  The Veteran died in September 2005.  The cause of his death was cardio respiratory arrest, cardio renal failure, and chronic obstructive lung disease.

2.  At the time of his death, the Veteran was not service-connected for any disability; his death was not the result of service.


CONCLUSION OF LAW

The Veteran's active service did not materially cause or substantially contribute to his death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death certificate reflects the Veteran died in September 2005 at the age of 90, due primarily to cardio respiratory arrest with cardio renal failure and chronic obstructive lung disease.  At the time of his death, he was not service-connected for any disability.  Therefore, to establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service treatment records do not reflect the Veteran complained of, or sought treatment for, any heart or lung disorder during active service.  Nor does the evidence establish that he sought any treatment for a related disorder shortly after service.  

The evidence reflects statements from the appellant and several other lay individuals asserting that the Veteran experienced pain, hardships, and sorrows during his service; however, these lay statements do not establish that he experienced any symptoms related to heart or lung disorders during active service.  Accordingly, in-service incurrence is not established.

Similarly, the evidence does not otherwise relate the Veteran's cardio respiratory arrest, renal failure, or chronic obstructive lung disease to his active service.  In his May 2010 letter, Dr. C.G. opined the Veteran had "different illnesses and diseases" since service; however, he does not clarify which disease or establish any relationship with service.  Accordingly, this letter is not sufficient to establish a nexus to active service.

The evidence does not establish the diseases which caused the Veteran's death, including cardio respiratory arrest, cardio renal failure, and chronic obstructive lung disease, either began during or were otherwise related to his service.  Therefore, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in February 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims, and of her and VA's respective duties for obtaining evidence.  This letter also included additional information regarding the evidence needed to show entitlement to DIC benefits.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records were obtained, as well as private treatment records.  She provided testimony at a hearing before the Board in November 2011 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

A VA examination/medical opinion was not provided in this case.  However, as discussed above, the evidence does not include any medical evidence suggesting the diseases which caused the Veteran's death either began during or were otherwise caused by his service.  Because there is no indication that his death may be related to his service, a medical opinion was not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


